Exhibit 10.2


cerecorlogoa52.jpg [cerecorlogoa52.jpg]


Chris Sullivan
1307 Towson Street
Baltimore, MD 21230


Re: Changes to your Employment Agreement Dear Chris,
I am writing to confirm our understanding regarding certain changes to the terms
of your employment with Cerecor Inc. (the “Company”) in connection with the
departure of Joe Miller, our current CFO. This letter amends the existing
employment letter agreement between you and the Company dated September 26, 2019
(the “Employment Agreement”), effective as of the effective date of Mr. Miller’s
resignation (the “Amendment Effective Date”).
As of the Amendment Effective Date, you will serve as the Company’s Interim
Chief Financial Officer, and you will report to me as the Company’s CEO. When
the Company hires a new CFO, you will return to your position as Vice President
of Finance and will report to the new CFO as described in Section 2 of your
Employment Agreement. Your return to the position of Vice President of Finance
when a new CFO is appointed will not constitute a material diminution in your
duties, authorities or responsibilities amounting to “Good Reason” as described
in Section 7(d) of your Employment Agreement.
Your Base Salary (as defined in Section 4 of the Employment Agreement) will
increase to the rate of $250,000 per year as of the Amendment Effective Date.
Finally, if you remain employed by the Company through the six-month anniversary
of the Amendment Effective Date, the Company will pay you a bonus in the gross
amount of $125,000 (the “Retention Bonus”) in a lump in the Company’s first
regularly-scheduled payday following such date. Except as provided in the next
sentence, if you fail to remain employed by the Company through the six- month
anniversary of the Amendment Effective Date, you will not earn or receive any
portion of the Retention Bonus. If your employment with the Company is
terminated by the Company without Cause or by you for Good Reason (as such terms
are defined in the Employment Agreement, as modified by this letter), then you
will receive the Retention Bonus on the Company’s first regularly scheduled pay
day following the date of such termination, subject to the requirements of
Section 8 of the Employment Agreement. For the avoidance of doubt, if you are
terminated by the Company without Cause or if you resign for Good Reason, before
or after the Retention Bonus is paid, you will still be entitled to receive the
separation benefits described in Section 7(c) of your Employment Agreement
(subject to the requirements of Section 8 of the Employment Agreement) in
addition to any compensation described in this letter agreement.
Except as expressly provided in this letter amendment, the terms of the
Employment Agreement remain in effect without modification. Neither this letter,
nor the Employment Agreement itself, may be modified except by a written
document signed by both you and an authorized representative of the Company.
Capitalized terms not otherwise defined in this letter have the meanings
provided for such terms in the Employment Agreement.




--------------------------------------------------------------------------------




Please sign below to confirm your understanding and acceptance of the amendments
set forth in this letter. Thank you for your continued efforts on behalf of
Cerecor, and I look forward to continuing to work with you in your new role.
 
 
 
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
Cerecor Inc.
 
 
 
 
 
 
 
By: /s/ Michael Cola
 
 
 
Michael Cola
 
 
 
Chief Executive Officer
 
 
 
 
Consented to and agreed by:
 
 
 
 
 
 
 
By: /s/ Chris Sullivan
 
April 23, 2020
 
Christopher Sullivan
 
Date
 





